Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-9, the claims as a whole are indefinite. Claim 1 states that the coating is “about the same as the height of the protrusions” but then claims 8-9 claim slight above or below respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-7, 9-11, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karmaker (US 2005/0003328) in view of Buchanan (US 2008/0014554).
Regarding claims 1,4-7, 9-11, 12-15 and 17, Karmaker discloses a carrier based dental obturator in FIG. 9 comprising: a carrier core (140) having a generally conical body; a plurality of discrete protrusions (142), provided at two or more axial locations on the surface of the body (four shown); and a layer of orthodontic filling material coating the carrier core ([0056], “filling material disposed thereon” while 56 refers to FIG. 8, such is also shown in FIG. 9), wherein the thickness of the coating is about the same height of the protrusions above the surface of the conical body (as shown in FIG. 9, as “about” is construed as a relative term it can be construed under broadest reasonable interpretation to be about the same height.); (claim 2) wherein the protrusions comprises a single protrusion at each axial location along the carrier core body (as shown); (claim 7) wherein the endodontic filling material comprises Gutta Percha ([0034], “such as gutta percha”); (claim 9/10) wherein the thickness of the coating is slight above/substantially flush with the height of the protrusions (shown to coat/be substantially flush with the protrusions, as “substantially” is construed as a relative term it can be construed under broadest reasonable interpretation to be substantially flush as it generally forms a conical shape.); (claim 12) wherein the individual protrusions define discrete points of contact with the root canal cavity wall when the carrier core body is inserted into a root canal (functionally capable as the protrusions are axially disposed when the filling material is applied to the root canal); (claim 14) wherein the protrusions are defined as a semi-spherical shaped protrusions (as shown in FIG. 9);  (claim 15) the carrier core body has a single taper along the section not be inserted into a root canal (as shown in FIG. 9); (claim 16) the carrier core body is made of a material that includes at least a polymer which is polyethylene ([0038], “polyester” is polyethylene).
Karmaker discloses the claimed invention substantially as claimed as set forth above. 
Karmaker teaches placing protrusions at different axial heights but fail(s) to teach wherein the relative circumferential positions of the protrusions are offset by a predetermined angle between axially adjacent protrusions; (claim 4) wherein in reference to the distal end of the carrier core body, a first protrusion at a first axial location and a second protrusion at a second axial location are offset by 180 degrees circumferentially; (claim 5) wherein in reference to the distal end of the carrier core body, a first protrusion at a first axial location and a second axial location are offset by 180 degrees circumferentially; (claim 6) wherein a first pair of discrete protrusions are provided at a first axial location, and a second pair of discrete protrusions are provided at a second locations of the carrier core body, offset by 90 degrees circumferentially in relation to the first pair of protrusions; (claim 11) wherein the heights of the protrusions are the same on the conical body of the carrier core; (claim 13) wherein the individual protrusions above the surface of the carrier core body are discrete, as they do not interconnect to form a protrusion resembling a band or line of contact with the root canal walls.
However, Buchanan teaches disposing a plurality of protrusions (30) at the same axial height and circumferential angles and are discrete and not connected around a gutta perch tip in FIGS. 1-2. The angles are predetermined ([0040] teaches that the buttons 30 can be arranges 90 degrees apart. )The angulation of the protrusions and different axial heights would be a result effective variable as the different heights or higher points of contact would contact the root canal in different places based on patient to patient variability of different canals. A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Karmaker, by using the teachings of Karmaker which teaches different axial heights of protrusions and combining it with the teachings of Buchanan which teaches a plurality of protrusions spread circumferentially at set angles to require wherein the relative circumferential positions of the protrusions are offset by a predetermined angle between axially adjacent protrusions; (claim 4) wherein in reference to the distal end of the carrier core body, a first protrusion at a first axial location and a second protrusion at a second axial location are offset by 180 degrees circumferentially; (claim 5) wherein in reference to the distal end of the carrier core body, a first protrusion at a first axial location and a second axial location are offset by 180 degrees circumferentially; (claim 6) wherein a first pair of discrete protrusions are provided at a first axial location, and a second pair of discrete protrusions are provided at a second locations of the carrier core body, offset by 90 degrees circumferentially in relation to the first pair of protrusions; (claim 11) wherein the heights of the protrusions are the same on the conical body of the carrier core; (claim 13) wherein the individual protrusions above the surface of the carrier core body are discrete, as they do not interconnect to form a protrusion resembling a band or line of contact with the root canal walls, as taught by Buchanan, for the purpose of optimizing the contact with the root canal of different patients.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karmaker (US 2005/0003328) in view of Buchanan (US 2008/0014554).
Regarding claim 8, Karmaker/Buchanan discloses the claimed invention substantially as claimed as set forth above.
Karmaker/Buchanan fail(s) to teach wherein the thickness of the coating is slightly below the height of the protrusions.
However, the thickness of the coating is a result effective variable, i.e. dependent on how much coating was to be applied to the root canal. A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. It would be obvious to apply less coating material if less material was required for treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Karmaker/Buchanan, by requiring wherein the thickness of the coating is slightly below the height of the protrusions, as taught by Karmaker, for the purpose of applying an appropriate amount of treatment material.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karmaker (US 2005/0003328) in view of Buchanan (US 2008/0014554) in view of Li (US 2014/0272802).
Regarding claim 16, Karmaker/Buchanan discloses the claimed invention substantially as claimed as set forth above.
Karmaker/Buchanan fail(s) to teach the carrier core body has multiple tapers along the axial direction of the carrier core body.
However, Li teaches an obturator in FIG. 3b which has multiple tapers on the carrier core body ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Karmaker/Buchanan, by requiring the carrier core body has multiple tapers along the axial direction of the carrier core body, as taught by Li, for the purpose of conforming to the shape of a root canal.
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. 
	On pages 6-8, applicant argues that the art does not teach “wherein the protrusions comprises a single discrete protrusion at each axial location along the carrier core body and the relative circumferential positions of the protrusions are offset by a predetermined angle between axially adjacent protrusions”. However, Buchanan teaches disposing a plurality of protrusions (30) at the same axial height and circumferential angles and are discrete and not connected around a gutta perch tip in FIGS. 1-2. The angles are predetermined ([0040] teaches that the buttons 30 can be arranges 90 degrees apart. )The angulation of the protrusions and different axial heights would be a result effective variable as the different heights or higher points of contact would contact the root canal in different places based on patient to patient variability of different canals. A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Furthermore, applicant argues “there is no suggestion in Buchanan to replace the spherical protrusions of Karmaker by the discrete protrusions of Buchanan since the protrusions of Buchanan are distributed only at a same and unique axial position and not at two or more axial locations”. However, as established above the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). As such protrusions are all shaped to fit within the root canal and need custom shapes/angulation based on varying shapes of root canals.
	Furthermore, applicant argues that “Buchanan does not provide an effective feature, as the limited space in the root canal would not be able to effectively receive a carrier core having such stopper…in otherwords, protrusions along the same axial height is not beneficial because of limited space within the root canal”. However, as Buchanan is an obturator for a root canal Buchanan would contemplate that the dimensioning should be functionally capable of optimizable within a root canal. ([0039], mentions the use in the root canal).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/23/2022